IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 5, 2009

                                     No. 08-60963                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



KUMAR LAKHWINDER,

                                                   Petitioner
v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                   Respondent




                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A97 541 696


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Kumar Lakhwinder, a native and citizen of India, petitions this court for
review of an order from the Board of Immigrations Appeals (BIA) denying his
motion to reopen based on changed country conditions.                    In May 2005, an
Immigration Judge denied Lakhwinder’s applications for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). The BIA
summarily affirmed, finding that Lakhwinder lacked credibility. This court


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60963

denied Lakhwinder’s subsequent petition for review on two grounds: (1)
substantial evidence supported the BIA’s decision that Lakhwinder had failed
to establish eligibility for asylum and withholding of removal; and (2)
Lakhwinder failed to exhaust administrative remedies in his application for
relief under the CAT by neglecting to raise the issue in his appeal to the BIA,
thus depriving the court of jurisdiction to review it. See Lakhwinder v. Gonzales,
206 F. App’x 347, 348 (5th Cir. 2006) (per curiam).
      Lakhwinder filed the present motion to reopen in June 2008. The BIA
denied the motion as untimely and not falling within the exception for new
evidence “based on changed country conditions arising in the country of
nationality or the country to which removal has been ordered, if such evidence
is material and was not available and would not have been discovered or
presented at the previous proceeding,” 8 U.S.C. § 1229a(c)(7)(C)(ii). The BIA
found that much of the evidence submitted with the motion was stale because
it was dated several years prior to the motion; it further found that the more
recent evidence showed conditions not substantially different from those
Lakhwinder described at the May 2005 hearing.
      We review denial of a motion to reopen “‘under a highly deferential abuse-
of-discretion standard.’” Singh v. Gonzales, 436 F.3d 484, 487 (5th Cir. 2006)
(quoting Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir. 2005)). Under this
standard, the decision may be reversed only if it is “‘capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational
that it is arbitrary rather than the result of any perceptible rational approach.’”
Id. (quoting Zhao, 404 F.3d at 304).
      We conclude that the BIA did not abuse its discretion in finding that
Lakhwinder failed to provide adequate evidence of a material change in country
conditions that was unavailable at the May 2005 hearing. See Panjwani v.
Gonzales, 401 F.3d 626, 632–33 (5th Cir. 2005). Contrary to Lakhwinder’s

                                        2
                                  No. 08-60963

assertions, the BIA considered and rejected the evidence proffered in support of
the June 2008 motion to reopen. This determination followed from evaluation
of both the age and the content of the evidence and was not “‘capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational
[as to be] arbitrary rather than the result of any perceptible rational approach.’”
Singh, 436 F.3d at 487 (quoting Zhao, 404 F.3d at 304).             Lakhwinder’s
arguments based on the CAT were not raised in his motion to reopen before the
BIA.   He has therefore failed to exhaust this issue, and this court lacks
jurisdiction to review it. See Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir.
2001). Accordingly, Lakhwinder’s petition for review is DENIED.




                                        3